Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nishijima et al. (US 8816722 B2 and Nishijima hereinafter.) in view of Takemura et al. (US 7362145 and Takemura hereinafter.) further in view of Patel et al. (US 20030117174 A1 and Patel hereinafter.) further in view of Arai et al. (US 6801417 and Arai hereinafter.) further in view of “21586” (KR 20120121586 A and “21586” hereinafter.) further in view of Mikami et al. (JP 2009252259 A and Mikami hereinafter.) further in view of  Kubota et al. (US 6580411 B1 and Kubota hereinafter.) further in view of Matsutani et al. (JP 2000209042 A and Matsutani hereinafter.).
Regarding claim 1, Nishijima discloses a P-type output transistor [fig. 4, transistor 218] configured to have a source to which a power supply voltage [fig. 4, power feeding element 211] is applied, a drain connected to an 5external connection pad [drain of transistor 243], and a gate connected to a gate wiring [gate of transistor 216]. Nishijima does not explicitly disclose a first N-type transistor configured to have a source connected to an input terminal to which a gate signal having a voltage level of either a ground voltage or the power supply voltage is input, a gate to which the power supply voltage is 10applied, and a drain connected to the gate wiring; a first P-type transistor configured to have a source connected to the input terminal, a gate connected to the external connection pad, and a drain connected to the gate wiring; a second P-type transistor configured to have a gate to 15which the power supply voltage is applied, a drain connected to the gate wiring, and a source connected to the external connection pad; a third P-type transistor configured to have a gate to which the power supply voltage is applied, and a source connected 20to the external connection pad; and a fourth P-type transistor configured to have a source to which the power supply voltage is applied, a gate connected to the external connection pad, and a drain connected to the drain of the third P-type transistor, 25wherein each back gate of the output transistor, the first P-type transistor, the second P-type transistor, the third P- type transistor and the fourth P-type transistor is connected to the drain of the fourth P-type transistor.
However, Takemura discloses a first N-type transistor [fig. 1, NMOS transistor 52] configured to have a source connected to an input terminal [fig. 1, output of 61] to which a gate signal having a voltage level of either a ground voltage [fig. 1, signal A] or the power supply voltage [fig. 1, signal OE] is input, a gate to which the power supply voltage is 10applied [fig. 1, VDDIO through 21], and a drain connected to the gate wiring [node pg]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Nishijima to include a first N-type transistor configured to have a source connected to an input terminal to which a gate signal having a voltage level of either a ground voltage or the power supply voltage is input, a gate to which the power supply voltage is 10applied, and a drain connected to the gate wiring as taught by Takemura to disclose a semiconductor device with reduced power consumption. Nishijima in view of Takemura does not explicitly disclose a first P-type transistor configured to have a source connected to the input terminal, a gate connected to the external connection pad, and a drain connected to the gate wiring; a second P-type transistor configured to have a gate to 15which the power supply voltage is applied, a drain connected to the gate wiring, and a source connected to the external connection pad; a third P-type transistor configured to have a gate to which the power supply voltage is applied, and a source connected 20to the external connection pad; and a fourth P-type transistor configured to have a source to which the power supply voltage is applied, a gate connected to the external connection pad, and a drain connected to the drain of the third P-type transistor, 25wherein each back gate of the output transistor, the first P-type transistor, the second P-type transistor, the third P- type transistor and the fourth P-type transistor is connected to the drain of the fourth P-type transistor.
However, Patel discloses a first P-type transistor [fig. 10a, transistor M7] configured to have a source connected to the input terminal [fig. 10a, node 1010], a gate connected to the external connection pad [fig. 10a, TTL connection], and a drain connected to the gate wiring [fig. 10a, VCCN]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Nishijima in view of Takemura to include a first P-type transistor configured to have a source connected to the input terminal, a gate connected to the external connection pad, and a drain connected to the gate wiring as taught by Patel to disclose a system for improving signal integrity in a mixed signal environment. Nishijima in view of Takemura further in view of Patel does not explicitly disclose a second P-type transistor configured to have a gate to 15which the power supply voltage is applied, a drain connected to the gate wiring, and a source connected to the external connection pad; a third P-type transistor configured to have a gate to which the power supply voltage is applied, and a source connected 20to the external connection pad; and a fourth P-type transistor configured to have a source to which the power supply voltage is applied, a gate connected to the external connection pad, and a drain connected to the drain of the third P-type transistor, 25wherein each back gate of the output transistor, the first P-type transistor, the second P-type transistor, the third P- type transistor and the fourth P-type transistor is connected to the drain of the fourth P-type transistor.
However, Arai discloses a second P-type transistor [fig. 1, PMIS transistor 5] configured to have a gate to 15which the power supply voltage is applied [VDD], a drain connected to the gate wiring, and a source connected to the external connection pad [pad 1]; a third P-type transistor [fig. 1, PMIS transistor 11] configured to have a gate to which the power supply voltage is applied [fig. 10a, power supply line 23], and a source connected 20to the external connection pad [fig. 10a, pad 1]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Nishijima in view of Takemura further in view of Patel to include a second P-type transistor configured to have a gate to 15which the power supply voltage is applied, and a source connected to the external connection pad, a third P-type transistor configured to have a gate to which the power supply voltage is applied, and a source connected 20to the external connection pad as taught by Arai to disclose a system for improving electrostatic discharge protection in a semiconductor circuit. Nishijima in view of Takemura further in view of Patel further in view of Arai does not explicitly disclose a second P-type transistor drain connected to the gate wiring and a fourth P-type transistor configured to have a source to which the power supply voltage is applied, a gate connected to the external connection pad, and a drain connected to the drain of the third P-type transistor, 25wherein each back gate of the output transistor, the first P-type transistor, the second P-type transistor, the third P- type transistor and the fourth P-type transistor is connected to the drain of the fourth P-type transistor.
However, “21586” discloses [see claim 14] a second P-type transistor [fig. 9, second test transistor] drain connected to the gate wiring. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Nishijima in view of Takemura further in view of Patel to include a second P-type transistor drain connected to the gate wiring as taught by “21586” to disclose a system for reducing the footprint in an electronic device. Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” does not explicitly disclose a fourth P-type transistor configured to have a source to which the power supply voltage is applied, a gate connected to the external connection pad, and a drain connected to the drain of the third P-type transistor, 25wherein each back gate of the output transistor, the first P-type transistor, the second P-type transistor, the third P- type transistor and the fourth P-type transistor is connected to the drain of the fourth P-type transistor.
However, Mikami discloses a fourth P-type transistor [fig. 2, load transistor P1] configured to have a source to which the power supply voltage is applied [fig. 2, Vdd1], a gate connected to the external connection pad [fig. 2, ND2]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” to include a fourth P-type transistor configured to have a source to which the power supply voltage is applied, a gate connected to the external connection pad as taught by Mikami to disclose a system for improving charging time in a driver circuit. Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami does not disclose a fourth P-type transistor with a drain connected to the drain of the third P-type transistor, 25wherein each back gate of the output transistor, the first P-type transistor, the second P-type transistor, the third P- type transistor and the fourth P-type transistor is connected to the drain of the fourth P-type transistor.  
However, Kubota discloses a fourth P-type transistor drain connected to the drain of the third P-type transistor [col 11 lines 29-34]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami to include a fourth P-type transistor drain connected to the drain of the third P-type transistor as taught by Kubota to disclose a system for reducing power consumption in a driver circuit. Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota does not explicitly disclose 25wherein each back gate of the output transistor, the first P-type transistor, the second P-type transistor, the third P- type transistor and the fourth P-type transistor is connected to the drain of the fourth P-type transistor.  
However, Matsutani discloses [fig. 4, pg. 3] wherein each back gate of the output transistor [third transistor], the first P-type transistor [first transistor], the second P-type transistor [second transistor], the third P- type transistor [third transistor] and the fourth P-type transistor [fourth transistor] is connected to the drain of the fourth P-type transistor [fourth transistor]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota to include wherein each back gate of the output transistor, the first P-type transistor, the second P-type transistor, the third P- type transistor and the fourth P-type transistor is connected to the drain of the fourth P-type transistor as taught by Matsutani to disclose a system for adding two signals using a single transistor.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matsutani further in view of Li et al. (CN 211406369 U and Li hereinafter.) further in view of Cheng et al. (CN 104965555 B and Cheng hereinafter.).
Regarding claim 2, Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matsutani discloses all the features regarding claim 1 as indicated above. Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matsutani discloses further wherein a fifth P-type transistor [Mikami, fig. 2, P2], configured to have a source to which the power supply voltage is applied [VDD2]. Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matsutani does not explicitly disclose a fifth P-type transistor with a gate and a drain commonly connected, and the drain connected to the drain of the third P-type transistor.  
However, Li discloses [pg. 3] a fifth P-type transistor [fifth P-type MOS tube] with a gate and a drain commonly connected [short-connected]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matsutani to include a fifth P-type transistor with a gate and a drain commonly connected as taught by Li to disclose a system with improved hysteresis in a switching circuit. Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matsutani further in view of Li does not explicitly disclose the drain of the fifth P-type transistor connected to the drain of the third P-type transistor.  
However, Cheng discloses [pg. 2] the drain of the fifth P-type transistor connected to the drain of the third P-type transistor. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matsutani further in view of Li to include the drain of the fifth P-type transistor connected to the drain of the third P-type transistor as taught by Cheng to disclose a system for improving power efficiency in a driver circuit. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matsutani further in view of He et al. (CN 107608440 A and He hereinafter.).
Regarding claim 3, Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matsutani discloses all the features regarding claim 1 as indicated above. Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matsutani discloses further wherein further comprising a sixth P-type transistor [Patel, fig. 10a, transistor M8] configured to have a source connected to the input terminal [node 1010], and the drain connected to the gate wiring [VCCN]. Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matsutani does not explicitly disclose the sixth P-type transistor having a gate and a drain commonly connected.
However, He discloses [pg. 2] the sixth P-type transistor having a gate and a drain commonly connected. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matsutani to include the sixth P-type transistor having a gate and a drain commonly connected as taught by He to disclose a system for reducing channel cross-talk in a transistor circuit.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matsutani further in view of Masuda et al. (US-20140085119-A1 and Masuda hereinafter.).
Regarding claim 4, Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matuntani discloses all the features regarding claim 1 as indicated above. Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matuntani does not expliciutly disclose wherein each gate oxidation film of the first N-type transistor, the first P-type transistor, the second P-type transistor, the third P-type transistor and the fourth P-type 15transistor is thinner than that of the output transistor.  
However, Masuda discloses [see claim 7] wherein each gate oxidation film of the first N-type transistor, the first P-type transistor, the second P-type transistor, the third P-type transistor and the fourth P-type 15transistor [a low-voltage transistor having a gate oxide film thinner than that of the high-voltage transistor] is thinner than that of the output transistor [low-voltage transistor]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matsutani to include wherein each gate oxidation film of the first N-type transistor, the first P-type transistor, the second P-type transistor, the third P-type transistor and the fourth P-type 15transistor is thinner than that of the output transistor as taught by Masuda to disclose a system for increased reliability in an output transistor
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matsutani further in view of Manabe et al. (US 6236194 and Manabe hereinafter) further in view of Ishikawa et al. (JP 2008277449 A and Ishikawa hereinafter) further in view of Hashimoto et al. (CN 108512534 A and Hashimoto hereinafter).
Regarding claim 5, Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matsutani discloses all the features regarding claim 1 as indicated above. Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matsutani discloses further comprising an operational amplifier [Patel, para. 189, biasing current network 2001]; 20a load resistor [Matsutani, fig. 5, load resistor 55] configured to have one end connected to the drain of the output transistor [Matsutani, fig. 5, transistor T51] and the other end to which the ground voltage is applied [Matsutani, fig. 5, GND]. Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matsutani does not explicitly disclose a second N-type transistor configured to be connected between an input terminal of the operational amplifier and one 25end of the load resistor, and configured to have a gate to which the power supply voltage is applied; a switch configured to switch the gate of the output transistor to be connected to either an output terminal of the operational amplifier or the gate wiring; and 30a switch control circuit configured to instruct the switch to connect the gate of the output transistor to the gate wiring if a voltage of the external connection pad is higher than the-21- power supply voltage, or instruct the switch to connect the gate of the output transistor to the output terminal of the operational amplifier if the voltage of the external connection pad is equal to or lower than the power supply voltage. 
However, Manabe discloses [col 6 lines 1-13] a second N-type transistor [fig. 2, output transistor 25] configured to be connected between an input terminal of the operational amplifier [fig. 2, operational amplifier 33a] and one 25end of the load resistor [fig. 2, resistor R2], and configured to have a gate to which the power supply voltage is applied [fig. 2, Vbatt]; a switch [fig. 2, switching unit 37a] configured to switch the gate of the output transistor to be connected to either an output terminal of the operational amplifier and 30a switch control circuit [fig. 2, switch logic 39], or instruct the switch to connect the gate of the output transistor to the output terminal of the operational amplifier if the voltage of the external connection pad [load] is equal to or lower than the power supply voltage [col 6 lines 1-13]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matsutani to include a second N-type transistor configured to be connected between an input terminal of the operational amplifier and one 25end of the load resistor, and configured to have a gate to which the power supply voltage is applied as taught by Manabe to disclose a system for improved voltage drift in a driver circuit. Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matsutani further in view of Manabe does not explicitly disclose a switch configured to switch the gate of the output transistor to be connected to the gate wiring. a switch control circuit configured to instruct the switch to connect the gate of the output transistor to the gate wiring if a voltage of the external connection pad is higher than the power supply voltage.
However, Ishikawa discloses [see abstract] a switch configured to switch the gate of the output transistor [output stage transistor]  to be connected to the gate wiring. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matsutani further in view of Manabe to include a switch configured to switch the gate of the output transistor to be connected to the gate wiring as taught by Ishikawa to disclose a system for reducing self-inductance in a switching circuit. Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matsutani further in view of Manabe further in view of Ishikawa does not explicitly disclose 30a switch control circuit configured to instruct the switch to connect the gate of the output transistor to the gate wiring if a voltage of the external connection pad is higher than the power supply voltage.
However, Hashimoto discloses [pg. 2] a switch control circuit [control circuit] configured to instruct the switch [switch the output transistor] to connect the gate [gate voltage] of the output transistor [output terminal] to the gate wiring if a voltage of the external connection pad is higher than the power supply voltage [negative potential clamp circuit to the negative voltage lower than the predetermined voltage is applied to the output terminal]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matsutani further in view of Manabe further in view of Ishikawa to include a switch control circuit configured to instruct the switch to connect the gate of the output transistor to the gate wiring if a voltage of the external connection pad is higher than the power supply voltage as taught by Hashimoto to disclose a system for improving ESD protections in an output transistor. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matsutani further in view of Horie et al. (US 6054876 A and Horie hereinafter).
Regarding claim 6, Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matsutani discloses all the features regarding claim 1 as indicated above. Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matsutani does not explicitly disclose an operational amplifier configured to have an output end connected to the input terminal; 10a load resistor configured to have one end connected to the drain of the output transistor, and the other end to which the ground voltage is applied; and a second N-type transistor configured to be connected between an input terminal of the operational amplifier and one 15end of the load resistor, and configured to have a gate to which the power supply voltage is applied.  
However, Horie discloses [col 5 lines 38-41] an operational amplifier configured to have an output end connected to the input terminal [col 2 lines 5-6], 10a load resistor [N-channel MOS transistor 21] configured to have one end connected to the drain of the output transistor, and the other end to which the ground voltage is applied [ground line], a second N-type transistor [N-channel MOS transistor 8] configured to be connected between an input terminal of the operational amplifier and one 15end of the load resistor, and configured to have a gate to which the power supply voltage is applied [fig. 6, col 11 lines 16-21]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Nishijima in view of Takemura further in view of Patel further in view of Arai further in view of “21586” further in view of Mikami further in view of Kubota further in view of Matsutani to include an operational amplifier configured to have an output end connected to the input terminal 10a load resistor configured to have one end connected to the drain of the output transistor, and the other end to which the ground voltage is applied a second N-type transistor configured to be connected between an input terminal of the operational amplifier and one 15end of the load resistor, and configured to have a gate to which the power supply voltage is applied as taught by Horie to disclose a circuit with increased rail-to-rail performance. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishijima in view of Chuan et al. (TW 202013737 A and Chuan hereinafter) further in view of Maede et al. (US 8395870 B2 and Maede hereinafter.).
Regarding claim 7, Nishijima discloses a semiconductor device [fig. 4, current detection circuit] comprising:  a P-type output transistor [fig. 4, transistor 218] configured to have a source to 20which a power supply voltage is applied [fig. 4, power feeding element 211], and a drain connected to an external connection pad [drain of transistor 243]; a gate wiring [fig. 4, gate of transistor 216] configured to be connected to a gate of the output transistor. Nishijima does not explicitly disclose a signal transmitting portion configured to transmit an 25input signal to the gate wiring; and a voltage-breakdown protecting portion, wherein the voltage-breakdown protecting portion applies the power supply voltage to a back gate of the output transistor if a voltage applied on the external connection pad is equal to 30or lower than the power supply voltage, or the voltage-breakdown protecting portion brings the signal transmitting portion into a disconnection state and applies the voltage on the external connection pad to the gate and the back gate of the output transistor if the voltage applied on the external connection pad is higher than the power supply voltage.
However, Chuan discloses [pg. 11] a signal transmitting portion configured to transmit an 25input signal [transmit the input signal] to the gate wiring [gate wiring]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Nishijima to include a signal transmitting portion configured to transmit an 25input signal to the gate wiring as taught by Chuan to disclose a system for improved signal integrity in a gate-wiring. Nishijima in view of Chuan does not explicitly disclose a voltage-breakdown protecting portion, wherein the voltage-breakdown protecting portion applies the power supply voltage to a back gate of the output transistor if a voltage applied on the external connection pad is equal to 30or lower than the power supply voltage, or the voltage-breakdown protecting portion brings the signal transmitting portion into a disconnection state and applies the voltage on the external connection pad to the gate and the back gate of the output transistor if the voltage applied on the external connection pad is higher than the power supply voltage.
However, Maede discloses [col 9 lines 45-48] a voltage-breakdown protecting portion [ESD protective circuit C], wherein the voltage-breakdown protecting portion applies the power supply voltage to a back gate of the output transistor [NMOS transistor N1] if a voltage applied on the external connection pad is equal to 30or lower than the power supply voltage [col 6 lines 35-41] or the voltage-breakdown protecting portion brings the signal transmitting portion into a disconnection state and applies the voltage on the external connection pad to the gate and the back gate of the output transistor if the voltage applied on the external connection pad is higher than the power supply voltage [col 5 lines 25-65]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Nishijima in view of Chuan to include a voltage-breakdown protecting portion, wherein the voltage-breakdown protecting portion applies the power supply voltage to a back gate of the output transistor if a voltage applied on the external connection pad is equal to 30or lower than the power supply voltage or the voltage-breakdown protecting portion brings the signal transmitting portion into a disconnection state and applies the voltage on the external connection pad to the gate and the back gate of the output transistor if the voltage applied on the external connection pad is higher than the power supply voltage as taught by Maede to disclose a system for improving reliability in a gate-oxidation layer between drain-sources.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES G YEAMAN/Examiner, Art Unit 2842                                                                                                                                                                                                        

/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842